Citation Nr: 1411124	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for generalized anxiety disorder with post traumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to May 13, 2010 and 50 percent disabling from that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1969 and from July 1971 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2011 rating decision, the RO continued to rate the Veteran's generalized anxiety disorder as 30 percent disabling.  In an October r2010 rating decision, the RO recharacterized the issue as generalized anxiety disorder with PTSD and increased the rating to 50 percent disabling, effective May 13, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2013 VA Form 9, the appellant requested a Board hearing at a local VA office.  In January 2014 correspondence, the Veteran was notified of other Board hearing options and that if no response was received from him that his name would remain on the list of persons wanting a Travel Board hearing.  There is no evidence suggesting that the Veteran has requested any other hearing options or has withdrawn his hearing request.  In view of the foregoing, the appeal must be returned to the RO so that the Veteran can be scheduled for a hearing. 38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


